Citation Nr: 1717798	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-29 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a skin disorder has been received.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1970, which includes service in the Republic of Vietnam.

This appeal before the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO denied the Veteran's petition to reopen a claim for service connection for a skin disorder.  The Veteran filed a notice of disagreement (NOD) in March 2011 and the RO issued a statement of the case (SOC) in September 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2012.

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with his claims file.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision reopening the claim for service connection for a skin disorder is set forth below.  The de novo claim for service connection for a skin disorder is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Most recently, in a May 1994 rating decision, the RO denied the claim for service connection for a skin disorder (to include chloracne); although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  Pertinent to the claim for service connection for a skin disorder, additional evidence received since the RO's May 1994 decision includes evidence that is not cumulative or redundant of the evidence of record at the time of that decision, that relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder, and that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision in which the RO denied service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b)-(c), 20.302, 20.1103 (2016).

2.  As evidence received since the RO's May 1994 rating decision is new and material, the requirements for reopening the claim for service connection for a skin disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the Board's favorable reopening of the claim for service connection for a skin disorder, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

As explained in more detail below, a claim for service connection for a skin disorder was previously considered and denied.  


Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

In this case, the Veteran filed a request to reopen his previously denied claim for service connection for a skin disorder in November 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13   (1992).

In a May 1994 rating decision, the RO denied service connection for a skin disorder (to include chloracne) on the basis that there was no evidence that the Veteran was diagnosed as having chloracne or that any other skin disorder was incurred or aggravated in service.  The Veteran was notified of the May 1994 decision by way of a letter dated later that same month, he did not appeal this decision, and new and material evidence was not received during the one year appeal period following the notice of the decision.  Hence, the May 1994 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103. 

Furthermore, no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for a skin disorder, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(c).  As such, the claim for service connection for a skin disorder may only be reopened and reviewed if new and material evidence is received with respect to this claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

Pertinent new evidence received since the May 1994 denial includes the Veteran's November 2009 "Veteran's Application for Compensation and/or Pension" form (VA Form 21-526), a February 2011 VA dermatology consultation note, and the Veteran's November 2016 hearing testimony.  Collectively, this additional evidence reflects that the Veteran has been diagnosed as having various skin disorders (identified as "acne vs folliculitis" and xerosis) and that skin symptoms reportedly began during or within months of service and have continued in the years since that time.  Hence, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran has a current skin disorder which may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As explained in the remand below, this evidence is new and material as it triggers VA's duty to provide an examination as to the nature and etiology of the Veteran's claimed skin disorder.  Accordingly, the criteria for reopening the previously denied claim are met.


ORDER

As new and material evidence to reopen the claim for service connection for a skin disorder has been received, to this extent only, the appeal as to this matter is granted.


REMAND

In light of the above decision reopening the claim for service connection for a skin disorder, and review of the claims file, the Board finds that further action on the remaining matter on appeal is warranted.

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (2016).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, a February 2011 VA dermatology consultation note reflects that the Veteran has been diagnosed as having "acne vs. folliculitis" and xerosis.  Thus, competent evidence of current skin disorders has been demonstrated.  The Veteran contends that he developed skin problems at the time of or shortly following his separation from service and that such problems have continued in the years since that time.  He also claims that his current skin disorder is related to his presumed exposure to herbicide agents in Vietnam.  Chloracne or other acneform diseases consistent with chloracne are among the list of diseases which are presumed related to exposure to herbicide agents in service.  38 C.F.R. § 3.309(e) (2016).

In sum, there is competent evidence of current skin disorders, the Veteran is presumed to have been exposed to herbicide agents in service, and there is competent lay evidence of a continuity of skin symptomatology in the years since service, which suggests that a claimed skin disorder may have been incurred in service.  Therefore, VA's duty to obtain an examination is triggered.  See 38 U.S.C.A. § 5103A (d); McLendon, supra; 38 C.F.R. § 3.159.  Such an examination is needed to obtain a medical opinion as to the nature and etiology of any current skin disorder.

Hence, the AOJ should arrange for the Veteran to undergo a VA skin examination by an appropriate medical professional.  The Veteran is hereby notified that failure to report to the scheduled examination without good cause, may well result in denial of his reopened claim.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the  scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Boston Vista electronic records system and dated to June 1010. Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior  to adjudicating the remaining matter on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records contained in the Boston Vista electronic records system dated since June 2010. Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.
2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matter on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA dermatology examination, by an appropriate physician, to obtain information as to the nature and etiology of any current skin disorder.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the physician should clearly identify any skin disorder(s) currently present, or present at any point since approximately November 2009 (even if now asymptomatic or resolved).  In doing so, the physician should specifically indicate whether any such disorder(s) include chloracne or other acneform disease consistent with chloracne.

Then, with respect to each diagnosed disorder other than chorloarcne or other acneform disease consistent with chloracne, the physician  should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder (a) had its onset during service; (b) is related to the Veteran's presumed exposure to herbicide agents, to include Agent Orange, during service; or (c) is otherwise the result of in-service injury or disease.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's competent assertions as to experiencing skin symptoms in the years since service.

The absence of evidence of diagnosis of and/or treatment for skin problems during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the medical professional is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

5.  If the Veteran fails, without good cause, to report to the scheduled examination, associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection  on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, the AOJ should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim for service connection, on the merits, in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the request to reopen in September 2012), and all legal authority. 

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


